Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 04, 2017

The Court of Appeals hereby passes the following order:

A17I0110. NATASHA INGRAM, ADMINISTRATRIX OF THE ESTATE OF
     JOHNNIE MAE INGRAM v. FOY & ASSOCIATES, PC et al.

      Plaintiff Natasha Ingram, Administratrix of the Estate of Johnnie Mae Ingram,
filed a complaint for legal malpractice against five defendants. The trial court entered
an order granting summary judgment to two of the defendants and partial summary
judgment to remaining three. Ingram seeks interlocutory review of that order.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-28 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. Ingram shall have ten days from the date of this
order to file a notice of appeal in the trial court. If she has already filed a timely
notice of appeal from the order at issue here, she need not file a second notice.
      The clerk of the trial court is directed to include a copy of this order in the
record transmitted to the Court of Appeals.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/04/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.